 



         

EXHIBIT 10.1
Pixelworks, Inc.
2006 Senior Management Bonus Plan
Bonuses for executive officers of the Company are calculated based on attainment
of planned levels of revenue and non-GAAP income (loss) before income taxes, as
well as the attainment of specified operational goals. Each of the goals is
weighted as follows:

      Revenue   33.3% Non-GAAP income (loss) before income taxes   33.3%
Operational goals   33.3%           100.0%      

Bonuses are calculated as a percentage of each executive officer’s salary as
follows: President and Chief Executive Officer and Executive Vice President and
Chief Operating Officer, 100%; and Vice Presidents, 50%.
The revenue and non-GAAP income (loss) before income taxes goals have both a
floor and a cap. Below a pre-determined performance level, the floor, the bonus
payout is zero. The maximum bonus, based on overachievement of a pre-determined
performance level, is capped at 300%. The payout scale is linear with no
accelerator.
The bonus based on the operational goals is reduced proportionally if goals are
not achieved. There is no accelerator for the operational goals. Additionally,
the Company’s Compensation Committee may increase or decrease individual bonuses
based on qualitative factors.
Determination as to whether or not the performance targets have been met is made
quarterly. The payout of bonuses will occur in the first quarter of 2007, upon
approval of the Company’s Compensation Committee.